        Case 3:19-cv-00725-SDD-RLB           Document 203       06/19/20 Page 1 of 11




                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA

     CITY OF BATON ROUGE/EAST BATON *                  CIVIL ACTION NO. 3:19-cv-00725
     ROUGE PARISH, CONSOLIDATED     *
     PARISH EMPLOYEES RETIREMENT    *
     SYSTEM and POLICE GUARANTY     *                    JUDGE SHELLY D. DICK
     FUND                           *
                                    *                    MAGISTRATE JUDGE
                    Plaintiff,      *                    RICHARD L. BOURGEOIS, JR.
                                    *
     VERSUS                         *
                                    *
     BANK OF AMERICA, N.A., et al., *
                                    *
                    Defendants.     *
      **************************


    STIFEL, NICOLAUS & CO., INC.’S REPLY MEMORANDUM OF LAW IN SUPPORT
       OF MOTION TO DISMISS PLAINTIFFS’ SECOND AMENDED COMPLAINT

                               PRELIMINARY STATEMENT

               Plaintiffs filed their opposition memorandum to Defendant Stifel, Nicolaus & Co.,

Inc.’s (“Stifel”) motion to dismiss the Second Amended Complaint (“SAC”) ten days after the

May 26, 2020 deadline to respond. After that deadline had passed, they requested a seven-day

extension, but then ignored the new deadline they sought as well and filed their opposition three

days after their requested extended deadline of June 2, 2020. Having twice failed to file a timely

opposition, the motion should be granted as unopposed.

               In addition to ignoring multiple deadlines, Plaintiffs acknowledge “that there can

be no additional amendments to the Complaint” (Opp. at 3)1 and this Court’s ruling that “[w]hether

Plaintiffs can state claims for relief will be decided on this Second Amended Complaint” (Order,

Dkt. No. 133 at 6), but then proceed flagrantly to disregard it. Plaintiffs almost entirely ignore


1
       Memorandum in Support of Plaintiffs’ Response to Stifel’s Motion to Dismiss the SAC,
Dkt. No. 184-1 (“Opp.”).


                                               -1-                                       1746005_1
       Case 3:19-cv-00725-SDD-RLB              Document 203         06/19/20 Page 2 of 11




Stifel’s arguments as to why the SAC does not remotely allege an adequate basis for a Sherman

Act price-fixing claim against Stifel. This comes as little surprise, considering that the purported

circumstantial evidence in the SAC was lifted directly from a complaint filed in In re GSE Bonds

Antitrust Litig., Case No. 19-cv-1704 (S.D.N.Y.) (the “New York Action”), an action in which

Stifel was not a party and which does not mention Stifel even once. The SAC contains no

allegations about Stifel’s market share, market power, the extent of Stifel’s involvement in GSE

bond underwriting or secondary market trading, any prices Stifel charged in selling any GSE bonds

to anyone, or any communications between Stifel and any defendant in the New York action on

any subject. Plaintiffs address none of this but instead seem to suggest—wrongly—that merely

asserting that Stifel was a participant in a conspiracy is sufficient. (Opp. at 7.)

               Rather than address Stifel’s showing that the only specific fact about Stifel alleged

in the SAC—a chat between Stifel and a non-party during the syndication period—fails to support

Plaintiffs’ assertions of concerted action or suffice to plead involvement in a massive antitrust

conspiracy, Plaintiffs instead seek to make new allegations found nowhere in the SAC. Even if

these new allegations did not flout the Court’s Order that Plaintiffs’ claims must stand or fall on

the SAC, it would not be proper for the Court to consider them: “[T]he law is well-settled that

arguments in a brief are not a substitute for properly pleaded allegations: ‘it is axiomatic that a

complaint cannot be amended by briefs in opposition to a motion to dismiss.’” Davis v. Louisiana

State Univ. & A&M Coll., 2019 WL 179580, at *5 (M.D. La. Jan. 11, 2019) (citation omitted).

               Plaintiffs’ state law causes of action fare no better. Plaintiffs assert that these claims

are not time-barred because of American Pipe tolling based on the filing of the New York Action.

But American Pipe tolling does not extend to claims against defendants who were not parties to

the original class action. See In re Enron Corp. Sec., 465 F. Supp. 2d 687, 730 (S.D. Tex. 2006).




                                                  -2-                                          1746005_1
       Case 3:19-cv-00725-SDD-RLB              Document 203        06/19/20 Page 3 of 11




Moreover, Louisiana state law governs the question of tolling and does not recognize tolling of

claims based on the filing of federal class actions. See Quinn v. La. Citizens Prop. Ins. Corp.,

2012-0152, p. 17 (La. 11/2/12), 118 So. 3d 1011, 1022. Plaintiffs ignore both of these points.

They also acknowledge in the SAC that they had reason to know of the facts underlying the action

as of June 2018—more than a year before it was filed—which disposes of their “fraudulent

concealment” tolling argument. (SAC ¶ 169 (p. 90).)

               Finally, even if the Court were to reach the question of whether Plaintiffs have

adequately pled their negligence or LUTPA claims (it should not), Plaintiffs fail to address directly

any of the challenges raised by Stifel. Instead, Plaintiffs seek to bolster their deficient claims with

even more allegations that are found nowhere in the SAC. This improper approach should be

rejected. After three pleading attempts, the SAC should be dismissed as to Stifel with prejudice.

                                           ARGUMENT

I.     PLAINTIFFS’ RELIANCE ON UNPLEADED ALLEGATIONS TO SUPPORT
       THEIR SHERMAN ACT CLAIM MUST BE REJECTED.

               In order to recover on their Sherman Act claim, Plaintiffs are required to establish

“that the defendants conspired to restrain the plaintiff’s trade,” meaning that “Plaintiffs must show

that the defendants engaged in concerted action, defined as having a conscious commitment to a

common scheme designed to achieve an unlawful objective” by “direct or circumstantial

evidence.” Carpenter v. Webre, 2018 WL 1453201, at *15 (E.D. La. Mar. 23, 2018) (internal

quotations and citation omitted).       Plaintiffs’ opposition does not advance any arguments

concerning circumstantial evidence of concerted action involving Stifel. In fact, Plaintiffs argue

that there is no need for them to offer evidence of this kind as to Stifel. (See Opp. at 7.) Having

thus abandoned the argument that the SAC pleads circumstantial evidence of Stifel’s involvement




                                                 -3-                                          1746005_1
       Case 3:19-cv-00725-SDD-RLB               Document 203         06/19/20 Page 4 of 11




in the alleged conspiracy,2 Plaintiffs’ Sherman Act claim depends on whether Plaintiffs can

establish direct evidence of Stifel’s involvement. Plaintiffs’ Opposition and SAC fail to do so.

                Plaintiffs’ SAC is fundamentally dependent upon the allegations lifted from the

complaint in the New York Action, but Plaintiffs do not identify any allegations in that complaint

about Stifel, which was not a party and is nowhere mentioned. Plaintiffs claim that, because factual

allegations made in the SAC must be accepted as true, the Court must accept the conclusion that

the SAC supports Plaintiffs’ claim that Stifel participated in the price-fixing conspiracy alleged in

New York. (Opp. at 2-3.) Plaintiffs are wrong. Courts “‘do not accept as true conclusory

allegations, unwarranted factual inferences, or legal conclusions.’” Gentilello v. Rege, 627 F.3d

540, 544 (5th Cir. 2010) (quoting Plotkin v. IP Axess Inc., 407 F.3d 690, 696 (5th Cir. 2005)).

Rather, “[t]o avoid dismissal, a plaintiff must plead sufficient facts to state a claim to relief that is

plausible on its face”—i.e., “factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Gentilello, 627 F.3d at 544 (internal

quotations and citation omitted).

                The SAC contains no such facts. It does not contain a single fact about the extent

of Stifel’s involvement in GSE bond underwriting or secondary market trading, much less any

communications between Stifel and any defendant in the New York action on any subject. The

sole allegation in the SAC as to Stifel is that it was a party to one chat with non-party Mizuho

Securities (“Mizuho”), an entity that is not an alleged conspirator in New York and is not a party




2
        See Robertson v. Gautreaux, 2017 WL 690542, at *6 & n.48 (M.D. La. Feb. 21, 2017),
aff’d in part, 731 F. App’x 337 (5th Cir. 2018) (“In his Opposition, Plaintiff fails to address
Defendants’ . . . arguments. As noted by the Defendants in their Reply, failure to address these
claims results in abandonment of these claims.”); Martin v. Eaton Law Grp. Attorneys, LLC, 2014
WL 1330285, at *4 n.4 (M.D. La. Mar. 31, 2014) (similar).


                                                  -4-                                          1746005_1
       Case 3:19-cv-00725-SDD-RLB             Document 203        06/19/20 Page 5 of 11




here.3 Plaintiffs do not allege they purchased the bond discussed in the chat, and they nowhere

explain how that chat, standing alone, could possibly suffice to plead Stifel’s knowing involvement

in a broad, multi-year conspiracy with other entities, where the SAC identifies no communications

between these other entities and Stifel or facts about Stifel’s conduct. (See Mot. at 11.)4

               Passing that, Plaintiffs’ assertion that “Defendant’s argument that this transcript is

an example of lawful primary market activity, not unlawful secondary market price fixing, is

simply not appropriate at this stage” (Opp. at 3) misses the point. Neither the SAC nor Plaintiffs’

Opposition explains how the chat supports any claim against Stifel—they simply assert it. As

Stifel explained in its Motion, the chat reflects a discussion between Stifel and Mizuho concerning

upsizing a bond offering before the bond was free to trade—i.e., during the initial offering—and

the price at which they were willing to purchase additional bonds from the issuer to do so. (Mot.

at 12-14.) Plaintiffs do not dispute in their Opposition that this is what is being discussed in the

chat, and it is facially implausible that such a discussion, which Plaintiffs have conceded is

permissible (see SAC ¶ 22 (p. 36)), could support the allegation that Stifel was engaged in

concerted action, much less do so when it is the only fact alleged against Stifel.

               Instead of defending what they have alleged (after three tries), Plaintiffs assert that

it “is certainly not the only chat that Stifel is recorded as a participant,” though it “is the only

transcript cited in the Second Amended Complaint.” (Opp. at 3.) Plaintiffs then go on for nearly

2-1/2 pages quoting additional purported chat transcripts involving Stifel that are irrelevant to the


3
        Plaintiffs repeatedly and incorrectly refer to Mizuho as a defendant in their Opposition.
(See, e.g., Opp. at 2 (“[Stifel] had in fact been in chat rooms and had discussed fixing prices with
another Defendant in the case, Mizuho Securities.”).) Mizuho is not listed as a party on the docket,
has not appeared in this action, is not included in the caption of the SAC, and is not listed as a
defendant in the “Parties” section of the SAC. (See SAC ¶¶ 20-103 (pp. 9-29).)
4
      Stifel’s Memorandum of Law in Support of Motion to Dismiss Plaintiff’s Second Amended
Complaint, Dkt. No. 151-1 (“Mot.”).


                                                 -5-                                          1746005_1
       Case 3:19-cv-00725-SDD-RLB               Document 203        06/19/20 Page 6 of 11




Court’s disposition of Stifel’s Motion. Putting aside the Court’s Order that Plaintiffs would have

to live or die on the allegations of the SAC (Order, Dkt. No. 133 at 5-6), “‘it is axiomatic that a

complaint cannot be amended by briefs in opposition to a motion to dismiss.’” Davis, 2019 WL

179580, at *5 (quoting Becnel v. St. Charles Par. Sheriff’s Office, 2015 WL 5665060, at *1 n.3

(E.D. La. Sept. 24, 2015)); see also Tilson v. DISA, Inc., 2019 WL 6878867, at *4 (M.D. La. Dec.

17, 2019) (“A party cannot amend its complaint in a subsequent brief, and an opposition cannot

substantively expand or refine a party’s claims presented in its original complaint.”). Accordingly,

“[t]he Court may not consider the new allegations set forth in [plaintiff’s] opposition to the instant

motion.” Stewart v. Caton, 2013 WL 4459981, at *9 (E.D. La. Aug. 16, 2013) (citing Roebuck v.

Dothan Sec., Inc., 2013 WL 697383, at*4 (5th Cir. 2013)).

               Plaintiffs SAC does not come close to pleading a claim against Stifel under the

Sherman Act and should be dismissed with prejudice.5

II.    THE OPPOSITION FAILS TO SALVAGE PLAINTIFFS’ STATE LAW CLAIMS.

       A.      Plaintiffs Cannot Rebut the Fact that Their Claims Are Time-Barred.

               Plaintiffs do not dispute that the prescriptive period for their Louisiana Unfair Trade

Practices and Consumer Protection Act (“LUTPA”) and negligence claims is one year. See La.

R.S. 51:1409E; La. Civ. Code Ann. art. 3492; (see also Mot. at 17-18). Although the latest point

at which Plaintiffs allegedly purchased bonds from Stifel was 2016—three years before this action

was filed—Plaintiffs argue that their claims are not untimely because the prescriptive period has


5
        Plaintiffs assert that the “purpose of citing [the additional] chat transcripts is to make clear
the complete disingenuousness of Stifel’s defenses, and their almost blatant attempt to mislead this
Court about their activities.” (Opp. at 6.) Setting aside the fact that Plaintiffs’ true purpose was
to attempt to amend the SAC in defiance of the Court’s Order, this assertion suggests a
fundamental misunderstanding of how motions to dismiss operate. Stifel has pointed out
Plaintiffs’ failure to allege adequately Stifel’s involvement in the antitrust conspiracy; Stifel has
not advanced any “allegations,” nor would the Court be permitted to consider such allegations had
they been made. See Ratcliff v. Roundtree, 2011 WL 2011375, at 1 n.2 (M.D. La. May 3, 2011).


                                                  -6-                                         1746005_1
       Case 3:19-cv-00725-SDD-RLB                  Document 203    06/19/20 Page 7 of 11




been tolled under American Pipe or the doctrine of fraudulent concealment. (Opp. at 8-11.)

Plaintiffs are incorrect on both counts.

                American Pipe Tolling. Although Plaintiffs argue for “tolling based upon the

American Pipe decision” (Opp. at 8), they utterly ignore that Stifel was not a party to the New

York Action on which their tolling argument relies. Federal courts around the country, including

in this circuit, have held that American Pipe tolling does not toll claims brought against defendants

who were not a party to the original class action. See Enron, 465 F. Supp. 2d at 730 (“American

Pipe tolling based on the [prior] class action cannot apply to claims against Defendants not named

in [that action] . . . because these parties were not named as Defendants in [that action] and were

thus not on notice of the claims against them by Plaintiffs here.”); In re Cathode Ray Tube (CRT)

Antitrust Litig., 2014 WL 1091095, at *4 (N.D. Cal. Mar. 13, 2014) (“TDA was not a defendant

in any of the previously filed cases. This alone is enough for the Court to hold American Pipe

tolling inapplicable in this case.”); Footbridge Ltd. Tr. v. Countrywide Fin. Corp., 770 F. Supp.

2d 618, 624 n.1 (S.D.N.Y. 2011) (“American Pipe tolling does not extend to persons not named

as defendants in the prior class action suit.”).

                Plaintiffs’ further claim that tolling under American Pipe applies “whenever the

state law claim is based upon the same facts as the federal law class action” is also incorrect. (Opp.

at 9.) “[W]here state law provides the rules of decision, ‘a federal court should apply not only

state statutes of limitation but also any accompanying tolling rules.’” In re Vioxx Prod. Liab.

Litig., 478 F. Supp. 2d 897, 907 (E.D. La. 2007) (quoting Vaught v. Showa Denko K.K., 107 F.3d

1137, 1146 (5th Cir. 1997)). Thus, a court must examine a “state’s tolling law to determine

whether or not the states recognize class action tolling, by adopting the American Pipe rationale

or otherwise.” Id. at 907-08. Although Louisiana has codified class action tolling for class actions




                                                    -7-                                      1746005_1
       Case 3:19-cv-00725-SDD-RLB               Document 203         06/19/20 Page 8 of 11




filed in Louisiana state court, see LSA–C.C.P. 596, the relevant statute does “not extend to suspend

prescription on claims asserted in a putative class action filed in a federal court.” Quinn, 118 So.

3d at 1012; see id. at 1022 (“conclud[ing] that the legislature has rejected ‘cross-jurisdictional

tolling’ in class action proceedings”). The Fifth Circuit has therefore held “as a matter of law”

that a class action petition filed in federal court did not suspend prescription under Louisiana law.

McGee v. State Farm Fire & Cas. Co., 515 F. App’x 291, 294 (5th Cir. 2013). Thus, even if the

filing of the New York Action could toll claims against a non-party such as Stifel, it would not

apply to Louisiana state law claims, and thus would not save Plaintiffs’ claims here.

                Fraudulent Concealment. Plaintiffs’ assertion that fraudulent concealment serves

as an alternative basis for tolling their state law claims against Stifel likewise fails. Plaintiffs cite

allegations concerning “affirmative acts taken by Defendants to conceal their conduct” (see Opp.

at 10-11), but ignore the fact that the SAC specifically alleges that Plaintiffs were “not aware of

Defendants’ misconduct and could not have discovered it through the exercise of due diligence

until June 2018.” (SAC ¶ 169 (p. 90) (emphasis added).) Even accepting that Plaintiffs could not

have “discover[ed] the facts that form the basis of [their] claim” prior to June 2018 (Opp. at 10

(quoting Texas v. Allan Constr. Co., 851 F.2d 1526, 1528 (5th Cir. 1988))), Plaintiffs have

conceded that they could have discovered those facts more than a year before this action was filed.

        B.      Even if Plaintiffs’ State Law Claims Were Not Time Barred, Plaintiffs Fail to
                Establish That the Allegations of the SAC State a Claim.

                Because Plaintiffs’ state law claims are time barred, the Court need not reach the

question of whether these claims were adequately pled. However, even if the Court reaches the

substance of the negligence and LUTPA claims, these claims fail for the following reasons.

                Negligence. The “threshold issue” for establishing negligence is “whether the

defendant owed the plaintiff a duty.” Meany v. Meany, 94-0251, p. 6 (La. 7/5/94), 639 So. 2d 229,



                                                  -8-                                          1746005_1
       Case 3:19-cv-00725-SDD-RLB               Document 203        06/19/20 Page 9 of 11




233. Although the SAC is devoid of any factual allegations establishing the basis of Stifel’s

alleged duty to Plaintiffs (see Mot. at 20-22), Plaintiffs assert in their Opposition that the duties

Stifel allegedly owes to Plaintiffs are “supported by the fact that Stifel is a registered broker dealer

with FINRA which clearly mandates that it conform to each of these duties.” (Opp. at 11 (citing

SAC ¶ 174 (p. 91)).) The SAC does not allege that FINRA is the basis of Stifel’s alleged duties.

In fact, there is no reference to FINRA in connection with Plaintiffs’ negligence cause of action.

(See SAC ¶¶ 170-84 (pp. 90-96).) Thus, Plaintiffs once again impermissibly seek to expand the

allegations of the SAC through their brief. See supra at 5-6.

                Plaintiffs’ argument fails regardless. Plaintiffs “‘cannot recover for negligence

based on the alleged violation of a FINRA rule.’” Mraz v. JPMorgan Chase Bank, N.A., 2018 WL

2075427, at *5 n.4 (E.D.N.Y. May 3, 2018) (citation omitted); Fox v. Lifemark Sec. Corp., 84 F.

Supp. 3d 239, 245 (W.D.N.Y. 2015) (holding that “FINRA does not provide a private right of

action, thus even if defendants violated FINRA rules, plaintiff cannot recover for negligence”);

Snapp v. Lincoln Fin. Sec. Corp., 2018 WL 1144383, at *7 n.7 (W.D. Va. Mar. 2, 2018), aff’d,

767 F. App’x 452 (4th Cir. 2019) (“The [plaintiffs] do not cite any authority, and the court has not

found any cases, concluding that . . . the FINRA rules establish duties such that their violation

gives rise to a private right of action for negligence.”); see also In re VeriFone Sec. Litig., 11 F.3d

865, 870 (9th Cir. 1993) (“It is well established that violation of an exchange rule will not support

a private claim.”). Though Plaintiffs baldly assert that Stifel’s position is “dubious” (Opp. at 11),

they do not cite any case law to the contrary. Because Plaintiffs’ negligence claim against relies

at most entirely on the alleged violation of FINRA rules, it should be dismissed.

                LUTPA. The SAC alleges that Plaintiffs’ LUTPA claim was brought under La.

R.S. 51:1404 and State v. Abbott Labs., Inc., 2015-1626, p. 6-7 (La. App. 1 Cir. 10/21/16), 208




                                                  -9-                                          1746005_1
      Case 3:19-cv-00725-SDD-RLB             Document 203        06/19/20 Page 10 of 11




So. 3d 384, 388-89. (See SAC ¶ 185 (p. 96).) This statute and decision state only that the State

Attorney General’s Office may pursue claims under LUTPA, and therefore fail to provide any

basis for Plaintiffs’ claim. (See Mot. at 23-24.) Realizing their error, Plaintiffs now assert that

Cheramie Services, Inc. v. Shell Deepwater Production, Inc., 2009-1633 (La. 4/23/10), 35 So.3d

1053 and LA R.S. 51:1402(8) are the bases for their LUTPA claim. (See Opp. at 13-14.) However,

Plaintiffs cannot now amend the SAC through their Opposition to the Motion. See supra at 5-6.

               Even setting this issue aside, Plaintiffs fail to explain how their LUTPA allegations

meet the heightened pleading requirements of Rule 9(b). As discussed in the Motion to Dismiss,

because Plaintiffs’ LUTPA cause of action relies on allegations that Stifel and other Defendants

made “false statement[s] regarding the use of their experience and skill in recommending

investments” (SAC ¶ 187 (p. 96)), Plaintiffs are required to allege the “particulars of time, place,

and contents of the false representations, as well as the identity of the person making the

misrepresentation and what he obtained thereby.” (Mot. at 25 (quoting Benchmark Elec. Inc. v.

J.M. Huber Corp., 343 F.3d 719, 724 (5th Cir. 2003) (citation omitted)).) Plaintiffs’ Opposition

does not even mention Rule 9(b), much less explain how their allegations satisfy this standard.

(See Opp. at 14-16.)

                                         CONCLUSION

       For the foregoing reasons, this Court should dismiss the SAC as to Stifel with prejudice.

 /s/ George. C. Freeman, III
 George C. Freeman, III (LA Bar No. 14272)         Robert A. Sacks (admitted pro hac vice)
 Robert J. Dressel (LA Bar No. 35757)              SULLIVAN & CROMWELL L.L.P.
 BARRASSO USDIN KUPPERMAN                          1888 Century Park East
   FREEMAN & SARVER, L.L.C.                        Los Angeles, CA 90067-1725
 909 Poydras Street, Suite 2350                    Telephone: (310) 712-6600
 New Orleans, Louisiana 70112                      Facsimile: (310) 712-8800
 Telephone: (504) 589-9700                         sacksr@sullcrom.com
 Facsimile: (504) 589-9701
 gfreeman@barrassousdin.com
 rdressel@barrassousdin.com                        Attorneys for Stifel, Nicolaus & Co., Inc.


                                               -10-                                        1746005_1
       Case 3:19-cv-00725-SDD-RLB             Document 203        06/19/20 Page 11 of 11




                                 CERTIFICATE OF SERVICE

       I certify that on June 19, 2020, I served the foregoing on all counsel of record by filing

the pleading with the court’s electronic court filing (ECF) system, which automatically notifies

all counsel. In addition, I served the following parties, which have not yet enrolled counsel,

through their registered agents for service of process via certified mail, as identified on the

Secretary of State’s website:

         Goldman Sachs & Co. LLC
         c/o The Corporation Trust Company
         Corporation Trust Center
         1209 Orange Street
         Wilmington, DE 19801


                                                       /s/ George C. Freeman, III




                                                -11-                                         1746005_1
